282 F.2d 837
INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA, Appellants,v.Godfrey P. SCHMIDT et al., Appellees.Gene SAN SOUCIE et al., Appellants,v.Godfrey P. SCHMIDT et al., Appellees.Robert J. COAR, individually and as President of Highway and Local Motor Freight Drivers, Dockmen and Helpers, Local Union No. 701, International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, et al., Appellants,v.Godfrey P. SCHMIDT et al., Appellees.
No. 15562.
No. 15569.
No. 15570.
United States Court of Appeals District of Columbia Circuit.
Nos. 15569 and 15570 Argued May 10, 1960.
Decided June 13, 1960.

Appeal from United States District Court for District of Columbia; F. Dickinson Letts, Judge.


1
Messrs. Edward Bennett Williams and Raymond W. Bergan, Washington, D. C., were on the pleadings for International Brotherhood of Teamsters, and others, appellants in No. 15,562 and appellees in Nos. 15,569 and 15,570.


2
Mr. Edward J. Fillenwarth, Indianapolis, Ind., of the bar of the Supreme Court of Indiana, pro hac vice, by special leave of court, with whom Mr. H. Clifford Allder, Washington, D. C., was on the pleadings, for appellants in No. 15,569.


3
Mr. Raymond R. Dickey, Washington, D. C., with whom Mr. Robert Rolnick, Washington, D. C., was on the pleadings, for appellants in No. 15,570.


4
Mr. Martin Mensch, New York City, of the bar of the Court of Appeals of New York, pro hac vice, by special leave of court, and Mr. Godfrey P. Schmidt, New York City, for appellees Thomas J. Dodd, and others.


5
Messrs. Herbert J. Miller, Jr., Joseph DuCoeur and Raymond G. Larroca, Washington, D. C., were on the pleadings for Board of Monitors, appellees in Nos. 15,569 and 15,570.


6
Mr. Seymour J. Spelman, Alexandria, Va., was on the pleadings for appellees Boggia, and others.


7
Before EDGERTON, WILBUR K. MILLER and FAHY, Circuit Judges.


8
PER CURIAM.


9
In view of the decision of this Court of June 13, 1960, in San Soucie v. Schmidt, No. 15,506, and in Coar v. Cunningham, Nos. 15,529 and 15,530, 108 U.S.App.D.C. 350, 282 F.2d 833, it is ordered by the Court that the order of the District Court of December 9, 1959, awarding fees to counsel for the plaintiffs in the sum of $210,000, is reversed, the question of the amount of fees of plaintiffs' attorneys to be paid out of the Teamsters' treasury to await the result of our remand in Nos. 15,506 and 15,530.


10
WILBUR K. MILLER, Circuit Judge, dissents.